UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio managers provide a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective High current income, with a secondary objective of capital growth when consistent with achieving high current income Net asset value June 30, 2015 Class IA: $6.51 Class IB: $6.46 Total return at net asset value JPMorgan Developed (as of 6/30/15) Class IA shares* Class IB shares† High Yield Index‡ 6 months 2.58% 2.59% 2.86% 1 year –0.63 –0.79 –0.65 5 years 48.48 46.75 54.08 Annualized 8.23 7.97 9.03 10 years 99.58 94.91 118.55 Annualized 7.15 6.90 8.13 Life 686.66 646.47 — Annualized 7.82 7.61 — For a portion of the periods, the fund had expense limitations, without which returns would have been lower. * Class inception date: February 1, 1988. † Class inception date: April 30, 1998. ‡ The fund’s benchmark, the JPMorgan Developed High Yield Index, was introduced on 12/31/94, which post-dates the inception of the fund’s class IA shares. The JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Credit quality A 0.4% Baa 4.1% Ba 26.1% B 46.0% Caa or below 15.8% Not rated 3.5% Cash and net other assets 4.1% Credit qualities are shown as a percentage of the fund’s net assets. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch ratings, and then included in the closest equivalent Moody’s rating based on analysis of these agencies’ respective ratings criteria. Moody’s ratings are used in recognition of its prominence among rating agencies and breadth of coverage of rated securities. Ratings may vary over time. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. The fund itself has not been rated by an independent rating agency. Putnam VT High Yield Fund 1 Report from your fund’s managers What was the environment like for high-yield bonds during the six-month reporting period ended June 30, 2015? High-yield bonds rallied in January and February, fueled by oil prices settling into a trading range of $48 to $53 per barrel. The European Central Bank’s January announcement of a larger-than-expected bond-buying program drove down yields on eurozone sovereign debt, furthering the trend of low bond yields globally. Consequently, low yields, record U.S. stock prices, and investors’ increased appetite for risk helped bolster demand for high-yield bonds. The asset class posted a slightly negative return in March amid uncertainty about the timing of potential interest-rate hikes. High yield then rallied strongly in April as mixed U.S. economic data led to expectations that the Federal Reserve might hold off a bit longer on raising rates. The market was also helped by rising oil prices, which reduced the pressure on energy companies that were at the greatest risk of defaulting when prices were lower. High-yield bonds rose modestly in May, despite heightened volatility in U.S. Treasuries, foreign-exchange markets, commodities, and stocks. Uncertainty over Greece caused broad swings in global financial markets in June, and high-yield bonds declined along with virtually all other major asset classes. On the last day of the period, Greece requested a new bailout that eurozone officials dismissed as insufficient to meet creditors’ demands. The country subsequently missed a $1.7 billion payment to the International Monetary Fund. Greece’s government announced a July 5 referendum vote to determine whether to accept the austerity measures demanded by its creditors in exchange for further aid. In the referendum, a majority of Greeks voted against the pension cuts and tax increases that Greece’s creditors have said are necessary to get the country’s economy going again. Within the fund’s index, the JP Morgan Developed High Yield Index, higher-quality split Ba-rated bonds were the strongest relative performers, followed closely by split B-rated securities — which occupy the middle tier of high-yield credit quality — outperforming lower-quality Caa-rated bonds. [Split-rated bonds are those that receive slightly different credit ratings from the major rating agencies.] From an industry perspective, retail, food/beverages, and energy were the best-performing groups, while metals/mining, cable/satellite, and paper/packaging were the weakest performers. What factors had the biggest influence on the fund’s relative performance during the period? Class IA shares generated a return of 2.58% compared to a return of 2.86% for the fund’s benchmark. At the sector/ industry level, overweights relative to the benchmark in financials, telecommunications, and gaming/lodging/leisure, along with an underweight in metals/mining, contributed the most to performance. On the downside, overall positioning in cable/ satellite, combined with underweights in consumer products and technology, hampered the fund’s relative return. Additionally, having a lighter-than-benchmark allocation to Ba-rated bonds worked against the fund’s relative performance. What is your outlook for the coming months, and how are you positioning the fund? Although first-quarter gross domestic product growth was disappointing, we remain positive on the U.S. economic recovery. We believe the first-quarter slowdown was largely the result of various transitory effects related to harsh winter weather in many parts of the country. The dampening effect of a strong dollar on the profits of many U.S.-based corporations with significant overseas operations, along with a labor dispute that caused gridlock at West Coast ports, also hampered first-quarter growth. Economic growth appeared to be rebounding in the second quarter, and underlying fundamentals, such as employment, continued to provide support for high-yield bonds, in our view. At period-end, the high-yield default rate was 1.88%, which is very low by historical standards. Looking ahead, we believe defaults may remain muted for an extended period of time, although sustained weakness in certain groups within the energy sector, as well as metals/mining, could cause defaults to rise. We are generally cautious in our outlook for the market’s technical [supply and demand] backdrop. This caution is partly due to seasonal factors, since high-yield issuance typically declines during the summer, but also reflects the impending shift in Fed monetary policy, possibly later this year. Overall, however, we think the asset class may provide attractive returns relative to other fixed-income alternatives. As for portfolio positioning, the fund was broadly diversified across market sectors during the period, and the majority of our holdings were in mid-tier split Ba-rated or B-rated bonds. From a sector/industry perspective, as of period-end we favored telecommunications, gaming/lodging/leisure, financials, utilities, and housing. Conversely, we maintained underweights in energy, technology, metals/mining, food/beverage, transportation, and consumer products. To compensate for marketplace liquidity constraints, as well as potentially higher interest rates, we increased the portfolio’s cash allocation, and planned to keep its interest-rate sensitivity slightly below that of the benchmark. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: The value of bonds in the fund’s portfolio may fall or fail to rise over extended periods of time for a variety of reasons including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Lower-rated bonds may offer higher yields in return for more risk. 2 Putnam VT High Yield Fund Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is generally greater for longer-term bonds, and credit risk is generally greater for below-investment-grade bonds. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. Unlike bonds, funds that invest in bonds have fees and expenses. You can lose money by investing in the fund. Your fund’s managers Portfolio Manager Paul D. Scanlon, CFA, is a Co-Head of Fixed Income at Putnam. He joined Putnam in 1999 and has been in the investment industry since 1986. In addition to Paul, your fund’s portfolio managers are Norman P. Boucher and Robert L. Salvin. Your fund’s managers may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. Putnam VT High Yield Fund 3 Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses . To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14 ‡ 0.69% 0.94% Annualized expense ratio for the six-month period ended 6/30/15 0.69% 0.94% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. ‡Restated to reflect current fees. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.47 $4.72 $3.46 $4.71 Ending value (after expenses) $1,025.80 $1,025.90 $1,021.37 $1,020.13 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 4 Putnam VT High Yield Fund The fund’s portfolio 6/30/15 (Unaudited) CORPORATE BONDS AND NOTES (86.5%)* Principal amount Value Advertising and marketing services (0.5%) Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 $485,000 $501,975 Lamar Media Corp. company guaranty sr. unsec. notes 5 3/8s, 2024 105,000 106,181 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 7/8s, 2025 355,000 367,425 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. notes 5 5/8s, 2024 255,000 262,013 Outfront Media Capital, LLC/Outfront Media Capital Corp. 144A sr. unsec. notes 5 5/8s, 2024 50,000 51,125 Automotive (0.9%) Dana Holding Corp. sr. unsec. notes 5 1/2s, 2024 335,000 330,813 Dana Holding Corp. sr. unsec. unsub. notes 6s,2023 905,000 944,028 FCA US, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 855,000 931,950 General Motors Co. sr. unsec. unsub. notes 5.2s,2045 120,000 118,853 Motors Liquidation Co. escrow notes 8 1/4s, 2023 820,000 12,300 Motors Liquidation Co. escrow sr. unsec. unsub. notes 8 3/8s, 2033 765,000 11,475 Navistar International Corp. sr. notes 8 1/4s,2021 276,000 263,580 Basic materials (8.8%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 765,000 780,300 ArcelorMittal SA sr. unsec. bonds 10.6s, 2019 (France) 685,000 818,575 ArcelorMittal SA sr. unsec. unsub. bonds 6 1/8s, 2025 (France) 295,000 295,000 ArcelorMittal SA sr. unsec. unsub. notes 7 3/4s, 2039 (France) 200,000 199,000 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 560,000 589,400 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 875,000 936,250 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 425,000 472,813 Cemex Finance, LLC 144A company guaranty sr. notes 6s, 2024 (Mexico) 775,000 767,018 Cemex SAB de CV 144A company guaranty sr. notes 5.7s, 2025 (Mexico) 395,000 376,238 Chemours Co. (The) 144A sr. unsec. notes 7s, 2025 215,000 208,550 Chemours Co. (The) 144A sr. unsec. notes 6 5/8s,2023 385,000 372,969 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2024 600,000 589,500 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 535,000 535,000 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 735,000 759,623 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7 1/4s, 2022 (Canada) 490,000 468,563 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7s, 2021 (Canada) 525,000 501,375 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) 200,000 193,500 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 650,000 687,375 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Basic materials cont. HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 $430,000 $496,650 HD Supply, Inc. 144A company guaranty sr. notes 5 1/4s, 2021 280,000 283,850 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 40,000 36,700 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9 1/2s, 2020 (Canada) 930,000 992,775 Huntsman International, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 150,000 147,750 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 255,000 258,825 JMC Steel Group, Inc. 144A sr. unsec. notes 8 1/4s, 2018 290,000 265,350 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 360,000 383,400 Mercer International, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 (Canada) 555,000 596,625 Momentive Performance Materials, Inc. company guaranty sr. notes 3.88s, 2021 830,000 744,925 Momentive Performance Materials, Inc. escrow company guaranty sr. notes 8 7/8s, 2020 F 830,000 8 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 390,000 403,650 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 335,000 329,975 Norbord, Inc. 144A company guaranty sr. notes 6 1/4s, 2023 (Canada) 455,000 459,593 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 860,000 894,400 Platform Specialty Products Corp. 144A sr. unsec. notes 6 1/2s, 2022 510,000 529,125 PQ Corp. 144A sr. notes 8 3/4s, 2018 695,000 708,900 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 115,000 117,588 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 830,000 836,225 SBA Communications Corp. sr. sub. unsec. notes 4 7/8s, 2022 775,000 754,656 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6 7/8s, 2033 160,000 161,600 Sealed Air Corp. 144A sr. unsec. bonds 5 1/2s,2025 145,000 146,088 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s,2020 185,000 203,963 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s,2023 265,000 265,994 Sealed Air Corp. 144A sr. unsec. notes 5 1/8s,2024 260,000 256,425 Sealed Air Corp. 144A sr. unsec. notes 4 7/8s,2022 340,000 334,900 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 385,000 475,475 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 115,000 120,319 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 155,000 163,138 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2024 180,000 180,000 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 75,000 74,438 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 535,000 521,625 TPC Group, Inc. 144A company guaranty sr. notes 8 3/4s, 2020 475,000 439,375 Putnam VT High Yield Fund 5 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Basic materials cont. Univar, Inc. 144A sr. unsec. notes 6 3/4s, 2023 $165,000 $166,650 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 125,000 131,406 USG Corp. 144A company guaranty sr. unsec. notes 5 1/2s, 2025 695,000 692,394 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. bonds 6s, 2023 870,000 822,150 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 550,000 556,875 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 380,000 382,850 Broadcasting (2.6%) Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 635,000 661,988 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2022 665,000 692,431 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 360,000 330,300 Gannett Co., Inc. company guaranty sr. unsec. bonds 5 1/8s, 2019 415,000 427,450 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 130,000 137,800 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2021 305,000 276,025 iHeartCommunications, Inc. company guaranty sr. notes 9s, 2019 1,325,000 1,262,712 LIN Television Corp. company guaranty sr. unsec. notes 6 3/8s, 2021 255,000 260,738 Media General Financing Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2022 235,000 237,938 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 6 3/8s, 2021 595,000 614,338 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 90,000 90,675 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 75,000 77,063 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 180,000 175,950 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. notes 6s, 2024 575,000 579,313 Sirius XM Radio, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 225,000 231,750 TEGNA, Inc. company guaranty sr. unsec. bonds 5 1/8s, 2020 345,000 353,194 TEGNA, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2021 25,000 24,813 Tribune Co. 144A company guaranty sr. unsec. notes 5 7/8s, 2022 425,000 428,188 Univision Communications, Inc. 144A company guaranty sr. notes 5 1/8s, 2025 165,000 159,258 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 245,000 257,863 Building materials (0.6%) Building Materials Corp. of America 144A sr. unsec. notes 5 3/8s, 2024 855,000 839,482 Masonite International Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 245,000 248,981 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 495,000 528,413 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Capital goods (7.7%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 $1,372,000 $1,420,020 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 865,000 977,450 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 89,250 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2024 450,000 446,625 Amstead Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2022 405,000 404,494 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6 1/2s, 2023 (Canada) 295,000 300,900 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5 1/4s, 2024 335,000 324,950 Berry Plastics Corp. company guaranty unsub. notes 5 1/8s, 2023 240,000 234,000 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 360,000 361,980 Bombardier, Inc. 144A sr. unsec. notes 7 1/2s, 2025 (Canada) 515,000 467,363 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 875,000 949,375 Crown Cork & Seal Co., Inc. sr. unsec. bonds 7 3/8s, 2026 525,000 589,313 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 630,000 653,625 Gates Global, LLC/Gates Global Co. 144A sr. unsec. notes 6s, 2022 1,390,000 1,256,200 Huntington Ingalls Industries, Inc. 144A company guaranty sr. unsec. notes 5s, 2021 290,000 295,075 KLX, Inc. 144A company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 865,000 873,555 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 920,000 1,244,594 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 915,000 985,913 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 845,000 771,063 Moog, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2022 740,000 752,950 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 755,000 798,413 Omega US Sub, LLC 144A sr. unsec. notes 8 3/4s,2023 490,000 488,775 Oshkosh Corp. company guaranty sr. sub. unsec. notes 5 3/8s, 2025 305,000 305,000 Oshkosh Corp. company guaranty sr. unsec. notes 5 3/8s, 2022 675,000 690,188 Owens-Brockway Glass Container, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2025 515,000 503,413 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 336,000 353,640 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 144,000 151,200 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 670,000 695,125 Schaeffler Holding Finance BV 144A company guaranty sr. notes 6 7/8s, 2018 (Netherlands) ‡‡ 645,000 668,362 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2024 545,000 559,988 6 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Capital goods cont. Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 $550,000 $552,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 530,000 569,750 TransDigm, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2024 400,000 395,000 TransDigm, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2020 330,000 327,938 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 3/4s, 2025 770,000 745,460 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4 1/2s, 2022 475,000 465,286 Coal (0.2%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 550,000 33,000 CONSOL Energy, Inc. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 460,000 391,000 Commercial and consumer services (0.9%) Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 785,000 767,259 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 ‡‡ 1,225,000 1,240,300 Lender Processing Services, Inc./Black Knight Lending Solutions, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 135,000 143,100 Sabre GLBL, Inc. 144A company guaranty sr. notes 5 3/8s, 2023 510,000 502,350 Communication services (10.1%) Altice Financing SA 144A company guaranty sr. notes 6 5/8s, 2023 (Luxembourg) 200,000 198,500 Altice Finco SA 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2025 (Luxembourg) 600,000 591,750 Altice SA 144A company guaranty sr. notes 7 3/4s, 2022 (Luxembourg) 1,600,000 1,550,000 Altice SA 144A company guaranty sr. unsec. notes 7 5/8s, 2025 (Luxembourg) 660,000 620,400 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 255,000 277,950 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 75,000 81,375 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 235,000 253,800 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 355,000 370,975 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 20,000 19,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. bonds 5 1/8s,2023 620,000 602,175 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s,2022 235,000 244,988 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s,2023 130,000 130,406 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s,2020 145,000 145,181 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 R 700,000 705,075 Crown Castle International Corp. sr. unsec. unsub. notes 4 7/8s, 2022 R 140,000 140,700 CSC Holdings, LLC sr. unsec. unsub. bonds 5 1/4s,2024 655,000 628,800 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s,2021 350,000 369,250 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6 3/4s, 2023 (Jamaica) 925,000 904,188 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Communication services cont. DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 $175,000 $194,075 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2024 630,000 605,194 Frontier Communications Corp. sr. unsec. notes 6 1/4s, 2021 70,000 63,700 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 180,000 159,750 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 365,000 360,894 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 8 1/8s, 2023 (Luxembourg) 580,000 481,400 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7 3/4s, 2021 (Luxembourg) 696,000 581,160 Level 3 Communications, Inc. sr. unsec. unsub. notes 5 3/4s, 2022 205,000 203,463 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 360,000 382,050 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2021 250,000 262,175 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 520,000 525,200 Numericable Group SA 144A sr. bonds 6 1/4s, 2024 (France) 650,000 637,000 Numericable Group SA 144A sr. notes 6s, 2022 (France) 1,150,000 1,129,875 Numericable-SFR 144A sr. bonds 5 5/8s, 2024 (France) EUR 110,000 123,860 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) $400,000 399,000 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 135,000 149,006 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 555,000 633,605 Sprint Capital Corp. company guaranty 6 7/8s, 2028 1,760,000 1,513,600 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 180,000 178,200 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 345,000 389,595 Sprint Corp. company guaranty sr. unsec. notes 7 7/8s, 2023 1,745,000 1,701,886 Sprint Corp. company guaranty sr. unsec. notes 7 1/4s, 2021 1,330,000 1,296,750 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 110,000 114,675 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 275,000 286,000 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 845,000 876,688 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2025 860,000 879,350 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 595,000 609,875 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 845,000 868,238 Unitymedia GmbH 144A company guaranty sr. unsec. notes 6 1/8s, 2025 (Germany) 200,000 208,500 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 685,000 683,288 Virgin Media Finance PLC 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (United Kingdom) 285,000 294,975 Putnam VT High Yield Fund 7 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Communication services cont. Virgin Media Secured Finance PLC 144A sr. notes 5 3/8s, 2021 (United Kingdom) $256,500 $262,913 West Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,100,000 1,031,250 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 1,155,000 1,232,963 Wind Acquisition Finance SA 144A company guaranty sr. unsec. bonds 7 3/8s, 2021 (Luxembourg) 385,000 389,331 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 300,000 318,750 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 260,000 237,900 Windstream Holdings, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 450,000 366,188 Consumer (0.6%) Gibson Brands, Inc. 144A sr. notes 8 7/8s, 2018 420,000 427,875 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2022 35,000 37,275 Spectrum Brands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 45,000 47,588 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 360,000 379,080 Spectrum Brands, Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 340,000 345,100 Spectrum Brands, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2024 300,000 314,250 Consumer staples (5.3%) Ashtead Capital, Inc. 144A company guaranty notes 5 5/8s, 2024 290,000 289,275 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 675,000 715,500 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 5 1/8s, 2022 275,000 268,125 BC ULC/New Red Finance, Inc. 144A company guaranty sr. notes 4 5/8s, 2022 (Canada) 240,000 236,700 BC ULC/New Red Finance, Inc. 144A notes 6s, 2022 (Canada) 955,000 981,263 BlueLine Rental Finance Corp. 144A sr. notes 7s,2019 850,000 873,375 CEC Entertainment, Inc. company guaranty sr. unsec. notes 8s, 2022 390,000 387,075 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11s, 2021 1,075,000 1,136,813 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 580,000 571,300 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 335,000 365,224 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 R 1,030,000 1,009,400 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 R 145,000 144,275 Dean Foods Co. 144A sr. unsec. notes 6 1/2s, 2023 635,000 645,319 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 1,125,000 911,250 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 490,000 483,263 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 190,000 200,213 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Consumer staples cont. JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) $165,000 $173,869 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 205,000 212,688 Landry’s, Inc. 144A sr. unsec. notes 9 3/8s, 2020 560,000 600,600 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5 3/4s, 2025 290,000 292,900 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 535,000 535,000 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 720,000 705,600 Rite Aid Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2023 920,000 947,600 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 85,000 92,013 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 3/4s, 2024 550,000 541,750 United Rentals North America, Inc. company guaranty sr. unsec. notes 5 1/2s, 2025 440,000 426,250 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 605,000 595,925 WhiteWave Foods Co. (The) company guaranty sr. unsec. unsub. notes 5 3/8s, 2022 490,000 516,950 Energy (oil field) (1.1%) Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 335,000 309,339 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2022 780,000 741,000 Exterran Partners LP/EXLP Finance Corp. company guaranty sr. unsec. notes 6s, 2021 70,000 67,550 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 300,000 318,000 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2023 75,000 80,438 FTS International, Inc. 144A company guaranty sr. FRN 7.783s, 2020 265,000 263,698 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 820,000 483,800 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 740,000 450,941 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 470,000 286,700 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 175,000 122,325 Energy (other) (0.2%) CHC Helicopter SA company guaranty sr. notes 9 1/4s, 2020 (Canada) 675,000 491,063 Entertainment (1.9%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5 7/8s, 2022 425,000 431,375 AMC Entertainment, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/4s, 2025 340,000 333,200 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 190,000 195,225 Cinemark USA, Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 405,000 401,456 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 295,000 283,569 8Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Entertainment cont. Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 $85,000 $89,888 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 7/8s, 2020 660,000 671,550 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. notes 4 3/8s, 2018 245,000 251,431 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2025 280,000 273,700 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 735,000 727,650 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2022 440,000 444,928 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 1,130,000 1,155,425 Financials (9.3%) A-S Co-Issuer Subsidiary, Inc./A-S Merger Sub., LLC 144A sr. unsec. notes 7 7/8s, 2020 700,000 736,750 Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2022 1,075,000 1,058,875 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2031 1,005,000 1,203,488 American International Group, Inc. jr. sub. FRB 8.175s, 2058 360,000 476,640 Banco Bilbao Vizcaya Argentaria SA jr. unsec. sub. FRB 9s, perpetual maturity (Spain) 400,000 432,000 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.1s, perpetual maturity 325,000 320,125 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6 1/2s, perpetual maturity 270,000 279,450 CBRE Services, Inc. company guaranty sr. unsec. notes 5 1/4s, 2025 275,000 284,625 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 375,000 378,750 CIT Group, Inc. sr. unsec. notes 5s, 2023 365,000 364,088 CIT Group, Inc. sr. unsec. notes 5s, 2022 230,000 227,700 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s,2020 515,000 536,888 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 65,000 68,981 Citigroup, Inc. jr. unsec. sub. FRB Ser. B, 5.9s, perpetual maturity 25,000 24,625 CNG Holdings, Inc./OH 144A sr. notes 9 3/8s, 2020 720,000 522,000 CNO Financial Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2025 305,000 309,941 CNO Financial Group, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 325,000 329,875 Communications Sales & Leasing, Inc. 144A company guaranty sr. unsec. notes 8 1/4s, 2023 R 180,000 176,850 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 435,000 222,394 Credit Acceptance Corp. company guaranty sr. unsec. bonds 6 1/8s, 2021 595,000 596,488 Credit Acceptance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2023 265,000 273,613 Credit Suisse Group AG 144A jr. unsec. sub. FRN 7 1/2s, perpetual maturity (Switzerland) 200,000 209,000 DFC Finance Corp. 144A company guaranty sr. notes 10 1/2s, 2020 700,000 530,250 Dresdner Funding Trust I 144A bonds 8.151s, 2031 670,000 836,663 E*Trade Financial Corp. sr. unsec. unsub. notes 5 3/8s, 2022 415,000 425,375 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Financials cont. E*Trade Financial Corp. sr. unsec. unsub. notes 4 5/8s, 2023 $545,000 $538,188 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRB 6.15s, 2066 290,000 176,900 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. notes 8 1/8s, 2019 ‡‡ 130,000 129,350 HUB International, Ltd. 144A sr. unsec. notes 7 7/8s, 2021 985,000 1,004,700 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2022 770,000 784,438 iStar Financial, Inc. sr. unsec. notes 5s, 2019 R 230,000 226,838 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 255,000 302,175 Lloyds Bank PLC jr. unsec. sub. FRN Ser. EMTN, 13s, perpetual maturity (United Kingdom) GBP 485,000 1,322,168 Lloyds Banking Group PLC jr. unsec. sub. FRB 7 1/2s, perpetual maturity (United Kingdom) $328,000 337,840 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R 660,000 705,375 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2020 465,000 463,838 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s,2021 305,000 284,031 Neuberger Berman Group, LLC/Neuberger Berman Finance Corp. 144A sr. unsec. notes 5 7/8s, 2022 420,000 448,875 Ocwen Financial Corp. 144A company guaranty sr. unsec. notes 7 1/8s, 2019 395,000 369,325 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 475,000 495,188 OneMain Financial Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 590,000 612,125 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 165,000 174,488 PHH Corp. sr. unsec. unsub. notes 6 3/8s, 2021 655,000 642,719 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s,2021 790,000 750,500 Regions Bank unsec. sub. notes 7 1/2s, 2018 160,000 183,652 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.648s, perpetual maturity (United Kingdom) 1,915,000 2,408,113 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 390,000 412,983 Springleaf Finance Corp. sr. unsec. notes 5 1/4s,2019 240,000 236,700 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 155,000 168,175 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 170,000 171,904 Stearns Holdings, Inc. 144A company guaranty sr. notes 9 3/8s, 2020 442,000 439,790 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 415,000 340,300 USI, Inc./NY 144A sr. unsec. notes 7 3/4s, 2021 830,000 842,450 Walter Investment Management Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2021 525,000 486,938 Gaming and lottery (2.7%) Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6 7/8s, 2023 340,000 348,500 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 530,000 569,750 Putnam VT High Yield Fund 9 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Gaming and lottery cont. Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 740,000 $614,692 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 $250,000 256,875 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 1,108,299 1,178,953 Penn National Gaming, Inc. sr. unsec. notes 5 7/8s, 2021 855,000 861,413 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 354,000 371,258 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 1,000,000 1,067,500 Scientific Games Corp. company guaranty sr. unsec. sub. notes 8 1/8s, 2018 195,000 184,275 Scientific Games International, Inc. company guaranty sr. unsec. notes 10s, 2022 1,545,000 1,479,338 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6 1/4s, 2020 180,000 139,950 Scientific Games International, Inc. 144A company guaranty sr. notes 7s, 2022 505,000 521,413 Health care (7.7%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 6 1/8s, 2021 740,000 762,200 Acadia Healthcare Co., Inc. company guaranty sr. unsec. notes 5 1/8s, 2022 450,000 446,625 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) ‡‡ 380,000 386,694 Centene Corp. sr. unsec. unsub. notes 4 3/4s, 2022 490,000 504,700 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2021 120,000 122,250 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 120,000 123,000 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6 7/8s, 2022 140,000 147,700 Concordia Healthcare Corp. 144A company guaranty sr. unsec. notes 7s, 2023 (Canada) 560,000 560,000 ConvaTec Finance International SA 144A sr. unsec. notes 8 1/4s, 2019 (Luxembourg) ‡‡ 225,000 221,063 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) 575,000 603,750 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6 5/8s, 2022 975,000 855,563 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. notes 5 1/8s, 2024 145,000 142,553 DaVita HealthCare Partners, Inc. company guaranty sr. unsec. sub. notes 5s, 2025 235,000 226,188 DPx Holdings BV 144A sr. unsec. notes 7 1/2s, 2022 (Netherlands) 820,000 854,850 Endo Finance, LLC 144A company guaranty sr. unsec. notes 5 3/4s, 2022 855,000 865,688 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5 3/8s, 2023 525,000 518,438 Endo Finance, LLC/Endo, Ltd./Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2025 380,000 386,175 Endo Finance, LLC/Endo, Ltd./Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6s, 2023 ## 430,000 439,675 Halyard Health, Inc. 144A sr. unsec. notes 6 1/4s, 2022 355,000 371,863 HCA, Inc. company guaranty sr. unsec. bonds 5 3/8s, 2025 165,000 167,690 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Health care cont. HCA, Inc. sr. notes 6 1/2s, 2020 $940,000 $1,050,450 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 210,000 241,238 Hologic, Inc. 144A sr. unsec. notes 5 1/4s, 2022 325,000 331,906 Horizon Pharma Financing, Inc. 144A sr. unsec. notes 6 5/8s, 2023 200,000 208,500 Jaguar Holding Co. II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 730,000 777,450 JLL/Delta Dutch Pledgeco BV 144A sr. unsec. notes 8 3/4s, 2020 (Netherlands) ‡‡ 425,000 431,375 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 805,000 857,325 Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5 1/2s, 2025 (Luxembourg) 345,000 335,513 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 4.95s, 2024 R 515,000 526,755 Omnicare, Inc. sr. unsec. notes 4 3/4s, 2022 20,000 21,400 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2024 770,000 804,650 Service Corporation International sr. unsec. unsub. notes 5 3/8s, 2022 1,115,000 1,170,750 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6 1/2s, 2023 380,000 385,700 Teleflex, Inc. company guaranty sr. unsec. notes 5 1/4s, 2024 200,000 202,540 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 460,000 455,400 Tenet Healthcare Corp. company guaranty sr. notes 6s, 2020 925,000 986,281 Tenet Healthcare Corp. 144A company guaranty sr. FRN 3.786s, 2020 560,000 564,900 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 7s, 2020 130,000 135,200 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 115,000 121,038 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 265,000 266,988 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 6 1/8s, 2025 520,000 535,600 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 7/8s, 2023 580,000 594,500 Valeant Pharmaceuticals International, Inc. 144A sr. unsec. notes 5 3/8s, 2020 555,000 570,263 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 1,260,000 1,310,400 Homebuilding (2.3%) Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 590,000 587,298 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 135,000 133,974 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 1,220,000 1,293,200 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 455,000 447,038 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2019 510,000 520,200 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 851,000 880,785 10Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Homebuilding cont. Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) $335,000 $323,275 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 355,000 408,250 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 245,000 259,700 Standard Pacific Corp. company guaranty sr. unsec. notes 5 7/8s, 2024 285,000 293,550 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 280,000 269,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 170,000 167,450 Tri Pointe Holdings, Inc. sr. unsec. notes 5 7/8s, 2024 940,000 921,200 Lodging/Tourism (0.6%) MGM Resorts International company guaranty sr. unsec. notes 5 1/4s, 2020 745,000 750,588 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 100,000 113,000 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s,2021 1,015,000 964,250 Media (0.4%) Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 1,215,000 1,222,594 Oil and gas (9.4%) Antero Resources Corp. company guaranty sr. unsec. notes 5 1/8s, 2022 515,000 486,675 Antero Resources Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2023 345,000 333,356 Antero Resources Finance Corp. company guaranty sr. unsec. notes 5 3/8s, 2021 700,000 672,000 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 5/8s, 2024 (Canada) 785,000 728,088 Baytex Energy Corp. 144A company guaranty sr. unsec. notes 5 1/8s, 2021 (Canada) 120,000 112,800 California Resources Corp. company guaranty sr. unsec. notes 6s, 2024 940,000 808,400 California Resources Corp. company guaranty sr. unsec. notes 5s, 2020 380,000 334,400 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 695,000 514,300 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 675,000 610,875 Chesapeake Energy Corp. company guaranty sr. unsec. notes 4 7/8s, 2022 360,000 312,300 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 770,000 608,300 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 855,000 891,338 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 810,000 810,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 400,000 384,000 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 5 1/2s, 2022 320,000 286,400 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 440,000 278,300 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Oil and gas cont. Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 $740,000 $775,150 Gulfport Energy Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2023 355,000 359,438 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 1,465,000 963,238 Halcon Resources Corp. 144A company guaranty notes 8 5/8s, 2020 295,000 291,313 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 280,000 302,400 Hilcorp Energy I LP/Hilcorp Finance Co. 144A sr. unsec. notes 5s, 2024 365,000 342,261 Lightstream Resources, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 725,000 465,813 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 455,000 341,250 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/2s, 2019 130,000 104,975 Linn Energy, LLC/Linn Energy Finance Corp. company guaranty sr. unsec. notes 6 1/4s, 2019 1,000,000 782,500 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. unsub. notes 10 3/8s, 2017 (Canada) F 195,000 10 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) † 865,000 173,000 Newfield Exploration Co. sr. unsec. notes 5 3/4s,2022 1,070,000 1,091,400 Newfield Exploration Co. sr. unsec. unsub. notes 5 3/8s, 2026 500,000 495,000 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 620,000 618,450 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 780,000 791,700 Paragon Offshore PLC 144A company guaranty sr. unsec. notes 6 3/4s, 2022 350,000 115,500 Paragon Offshore PLC 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2024 895,000 290,875 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. notes 5 5/8s, 2022 365,000 356,788 Rose Rock Midstream LP/Rose Rock Finance Corp. 144A company guaranty sr. unsec. notes 5 5/8s,2023 340,000 328,950 Sabine Pass Liquefaction, LLC company guaranty sr. notes 5 5/8s, 2023 100,000 99,656 Sabine Pass Liquefaction, LLC sr. notes 6 1/4s,2022 370,000 384,800 Sabine Pass Liquefaction, LLC sr. notes 5 3/4s,2024 360,000 358,650 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 810,000 852,533 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 285,000 294,975 Samson Investment Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 1,340,000 77,050 SandRidge Energy, Inc. 144A company guaranty notes 8 3/4s, 2020 670,000 608,025 Seven Generations Energy, Ltd. 144A sr. unsec. bonds 6 3/4s, 2023 (Canada) 325,000 325,000 Seven Generations Energy, Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 550,000 584,375 Seventy Seven Energy, Inc. sr. unsec. notes 6 1/2s, 2022 345,000 217,350 Shelf Drilling Holdings, Ltd. 144A sr. notes 8 5/8s, 2018 620,000 551,800 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 320,000 333,600 Putnam VT High Yield Fund 11 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Oil and gas cont. SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 $120,000 $123,000 Triangle USA Petroleum Corp. 144A sr. unsec. notes 6 3/4s, 2022 310,000 240,250 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 630,000 611,100 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 1,340,000 1,316,550 Williams Cos., Inc. (The) notes 7 3/4s, 2031 435,000 485,526 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 208,000 244,167 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 543,000 576,938 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 740,000 729,825 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 260,000 256,750 Retail (2.4%) Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 592,000 587,560 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 505,000 386,325 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 3/4s, 2023 215,000 224,675 Family Tree Escrow, LLC 144A sr. unsec. unsub. notes 5 1/4s, 2020 150,000 156,938 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8 1/8s, 2019 85,000 84,150 JC Penney Corp, Inc. company guaranty sr. unsec. notes 5 3/4s, 2018 155,000 151,706 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65s, 2020 100,000 90,250 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 ‡‡ 500,000 447,500 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8 1/8s,2019 930,000 875,363 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 315,000 331,538 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 475,000 477,375 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 ‡‡ 755,000 810,681 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. notes 8s, 2021 360,000 378,900 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 735,000 764,400 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/8s, 2024 480,000 486,000 Petco Animal Supplies, Inc. 144A company guaranty sr. unsec. notes 9 1/4s, 2018 445,000 461,131 Technology (4.1%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 450,000 473,625 Alcatel-Lucent USA, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 800,000 844,000 Avaya, Inc. 144A company guaranty notes 10 1/2s,2021 705,000 581,625 Avaya, Inc. 144A company guaranty sr. notes 7s,2019 1,525,000 1,490,688 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6s, 2025 260,000 259,025 First Data Corp. company guaranty sr. unsec. sub. notes 11 3/4s, 2021 639,000 718,875 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 330,000 348,150 Freescale Semiconductor, Inc. 144A sr. notes 6s,2022 360,000 381,600 Infor US, Inc. 144A sr. unsec. notes 6 1/2s, 2022 1,020,000 1,037,850 CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Technology cont. Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 R $615,000 $642,675 Micron Technology, Inc. sr. unsec. bonds 5 7/8s,2022 590,000 600,325 Micron Technology, Inc. 144A sr. unsec. notes 5 1/4s, 2023 605,000 580,044 Plantronics, Inc. 144A company guaranty sr. unsec. notes 5 1/2s, 2023 760,000 769,500 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 1,160,000 1,164,350 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 755,000 779,538 Zebra Technologies Corp. 144A sr. unsec. unsub. notes 7 1/4s, 2022 890,000 963,425 Tire and rubber (0.2%) American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10 1/4s, 2022 600,000 640,500 Transportation (0.6%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6 3/8s, 2023 680,000 644,300 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 1,025,000 1,037,813 Utilities and power (5.4%) AES Corp./Virginia (The) sr. unsec. notes 8s, 2020 380,000 438,900 AES Corp./Virginia (The) sr. unsec. notes 5 1/2s,2025 1,070,000 1,037,900 AES Corp./Virginia (The) sr. unsec. unsub. notes 7 3/8s, 2021 970,000 1,063,363 AES Corp./Virginia (The) sr. unsec. unsub. notes 4 7/8s, 2023 255,000 242,888 Calpine Corp. sr. unsec. notes 5 3/4s, 2025 1,090,000 1,060,025 Calpine Corp. 144A company guaranty sr. notes 6s,2022 180,000 190,350 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 145,000 153,700 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 1,055,000 1,129,192 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 173,000 179,920 Dynegy, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 60,000 62,850 Dynegy, Inc. 144A company guaranty sr. unsec. notes 6 3/4s, 2019 1,365,000 1,420,283 Dynegy, Inc. 144A company guaranty sr. unsec. unsub. notes 7 5/8s, 2024 40,000 42,300 El Paso Natural Gas Co., LLC sr. unsec. debs. 8 5/8s, 2022 360,000 444,039 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11 3/4s, 2022 (In default) † 277,699 316,230 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 430,000 484,825 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s,2022 190,000 199,500 EP Energy, LLC/Everest Acquisition Finance, Inc. sr. unsec. notes 9 3/8s, 2020 600,000 642,750 EP Energy, LLC/Everest Acquisition Finance, Inc. 144A company guaranty sr. unsec. notes 6 3/8s,2023 255,000 255,638 GenOn Americas Generation, LLC sr. unsec. notes 9 1/8s, 2031 215,000 199,950 GenOn Americas Generation, LLC sr. unsec. notes 8 1/2s, 2021 815,000 774,250 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 215,000 218,763 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 195,000 198,900 12 Putnam VT High Yield Fund CORPORATE BONDS AND NOTES (86.5%)* cont. Principal amount Value Utilities and power cont. NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 $1,535,000 $1,634,775 NRG Yield Operating, LLC 144A company guaranty sr. unsec. notes 5 3/8s, 2024 320,000 322,400 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 7/8s, 2022 655,000 697,257 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 455,000 463,099 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5s, 2022 335,000 340,292 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 125,000 120,625 Southern Star Central Corp. 144A sr. unsec. notes 5 1/8s, 2022 800,000 812,000 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11 1/2s, 2020 (In default) † 415,000 253,150 Total corporate bonds and notes (cost $248,959,829) SENIOR LOANS (5.5%)* c Principal amount Value Communication services (0.2%) Asurion, LLC bank term loan FRN 8 1/2s, 2021 $605,000 $613,470 Consumer cyclicals (3.3%) Academy, Ltd. bank term loan FRN Ser. B, 5s, 2022 780,000 779,025 American Tire Distributors, Inc. bank term loan FRN 5 1/4s, 2021 194,513 196,093 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11s, 2017 1,265,087 1,131,575 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 11 1/2s, 2017 278,600 242,243 Caesars Growth Properties Holdings, LLC bank term loan FRN 6 1/4s, 2021 1,009,800 853,281 CPG International, Inc. bank term loan FRN Ser. B, 4 3/4s, 2020 784,254 776,412 Getty Images, Inc. bank term loan FRN Ser. B, 4 3/4s, 2019 630,261 467,181 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.935s, 2019 639,000 588,812 JC Penney Corp., Inc. bank term loan FRN 5s, 2019 949,956 947,106 Jeld-Wen, Inc. bank term loan FRN Ser. B, 5s,2022 320,000 320,000 Navistar, Inc. bank term loan FRN Ser. B, 5 3/4s,2017 310,000 310,000 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4 1/4s, 2020 502,285 498,975 ROC Finance, LLC bank term loan FRN 5s, 2019 865,732 846,253 Talbots, Inc. (The) bank term loan FRN 9 1/2s,2021 195,000 191,100 Talbots, Inc. (The) bank term loan FRN 5 1/2s,2020 384,028 374,427 Univision Communications, Inc. bank term loan FRN 4s, 2020 373,763 370,960 Yonkers Racing Corp. bank term loan FRN 4 1/4s,2019 469,641 452,616 Consumer staples (0.4%) CEC Entertainment, Inc. bank term loan FRN Ser. B, 4s, 2021 553,000 537,101 Del Monte Foods, Inc. bank term loan FRN 8 1/4s,2021 380,000 344,613 Rite Aid Corp. bank term loan FRN 4 7/8s, 2021 310,000 309,903 SENIOR LOANS (5.5%)* c cont. Principal amount Value Energy (0.5%) Fieldwood Energy, LLC bank term loan FRN 8 3/8s,2020 $705,000 $536,681 Offshore Group Investment, Ltd. bank term loan FRN Ser. B, 5 3/4s, 2019 (Cayman Islands) 229,713 140,125 Shelf Drilling Holdings, Ltd. bank term loan FRN 10s, 2018 ‡‡ 490,000 352,800 Tervita Corp. bank term loan FRN Ser. B, 6 1/4s, 2018 (Canada) 247,398 231,421 Financials (—%) iStar Financial, Inc. bank term loan FRN Ser. A2, 7s, 2017 R 124,805 127,457 Health care (0.3%) Concordia Healthcare Corp. bank term loan FRN Ser. B, 4 3/4s, 2022 (Canada) 200,000 200,583 Patheon, Inc. bank term loan FRN Ser. B, 4 1/4s, 2021 (Netherlands) 491,652 488,140 Technology (0.2%) Avaya, Inc. bank term loan FRN Ser. B7, 6 1/4s,2020 605,120 583,815 Transportation (0.2%) Air Medical Group Holdings, Inc. bank term loan FRN Ser. B, 4 1/2s, 2022 570,000 565,487 Utilities and power (0.4%) Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.671s, 2017 1,769,778 1,013,198 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.671s, 2017 18,164 10,399 Total senior loans (cost $16,860,606) COMMON STOCKS (1.5%)* Shares Value Ally Financial, Inc. † 30,690 $688,377 CIT Group, Inc. 9,745 453,045 Connacher Oil and Gas, Ltd. (Canada) † 13,031 21,531 DISH Network Corp. Class A † 8,260 559,285 EP Energy Corp. Class A † 31,460 400,486 General Motors Co. 7,902 263,374 Hilton Worldwide Holdings, Inc. † 10,275 283,076 Huntsman Corp. 17,300 381,811 Live Nation Entertainment, Inc. † 6,475 177,998 Lone Pine Resources Canada, Ltd. (Canada) † F 24,322 973 Lone Pine Resources, Inc. Class A (Canada) † F 24,322 973 Penn National Gaming, Inc. † 30,400 557,840 Seventy Seven Energy, Inc. † 16,265 69,777 Spectrum Brands Holdings, Inc. 3,325 339,117 Tribune Co. Class 1C F 93,841 23,460 Vantage Drilling Co. † 211,443 39,984 Total common stocks (cost $4,834,292) Putnam VT High Yield Fund 13 CONVERTIBLE PREFERRED STOCKS (1.2%)* Shares Value Allergan PLC 5.50% cv. pfd. 636 $663,081 American Tower Corp. $5.50 cv. pfd. R 5,675 566,081 Crown Castle International Corp. Ser. A, $4.50 cv. pfd. R 3,850 397,320 EPR Properties Ser. C, $1.438 cv. pfd. R 18,552 426,117 Frontier Communications Corp. $11.25 cum. cv. pfd. † 3,136 311,836 T-Mobile US, Inc. Ser. A, $2.75 cv. pfd. 9,800 661,500 Tyson Foods, Inc. $2.375 cv. pfd. 7,630 393,021 Total convertible preferred stocks (cost $3,260,564) CONVERTIBLE BONDS AND NOTES (0.5%)* Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 R $418,000 $503,690 Jazz Technologies, Inc. company guaranty cv. sr. unsec. bonds 8s, 2018 323,000 535,574 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. unsub. notes 1s, 2020 307,000 303,738 Total convertible bonds and notes (cost $1,058,995) PREFERRED STOCKS (0.4%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 541 $546,664 Citigroup, Inc. Ser. K, $1.719 ARP 7,200 191,952 M/I Homes, Inc. Ser. A, $2.438 pfd. 14,167 375,142 Total preferred stocks (cost $836,810) WARRANTS (—%)* † Expiration date Strike price Warrants Value General Motors Co. 7/10/19 $18.33 5,869 $94,197 Total warrants (cost $87,637) SHORT-TERM INVESTMENTS (3.5%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.10% L Shares 9,629,877 $9,629,877 U.S. Treasury Bills 0.02%, August 20, 2015 § $99,000 98,998 Total short-term investments (cost $9,728,875) Total investments (cost $285,627,608) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro GBP British Pound Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $281,914,212. ## Forward commitment, in part or in entirety (Note 1). † This security is non-income-producing. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $2,952,956 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 14 Putnam VT High Yield Fund FORWARD CURRENCY CONTRACTS at 6/30/15 (aggregate face value $3,920,210) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Sell 9/16/15 $33,258 $32,725 $(533) Barclays Bank PLC Canadian Dollar Sell 7/15/15 132,563 136,148 3,585 Credit Suisse International Euro Sell 9/16/15 1,176,857 1,157,972 (18,885) Goldman Sachs International Euro Buy 9/16/15 268,294 271,478 (3,184) JPMorgan Chase Bank N.A. Canadian Dollar Buy 7/15/15 146,412 144,482 1,930 Euro Buy 9/16/15 161,602 159,066 2,536 State Street Bank and Trust Co. Canadian Dollar Sell 7/15/15 595,574 587,357 (8,217) UBS AG British Pound Sell 9/16/15 1,138,220 1,104,602 (33,618) Euro Buy 9/16/15 324,989 326,380 (1,391) Total CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 6/30/15 (Unaudited) Payments Unrealized Upfront premium Notional Termination received (paid) by appreciation/ Referenced debt* Rating*** received (paid)** amount Date fund per annum (depreciation) NA HY Series 24 Index B+/P $203,974 $2,880,900 6/20/20 500 bp $20,475 Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at June30,2015. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Putnam VT High Yield Fund 15 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Basic materials $381,811 $— $— Communication services 559,285 — — Consumer cyclicals 1,282,288 — 23,460 Consumer staples 339,117 — — Energy 531,778 — 1,946 Financials 1,141,422 — — Total common stocks — Convertible bonds and notes $— $1,343,002 $— Convertible preferred stocks 661,500 2,757,456 — Corporate bonds and notes — 243,694,766 23,793 Preferred stocks 191,952 921,806 — Senior loans — 15,401,252 — Warrants 94,197 — — Short-term investments 9,629,877 98,998 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(57,777) $— Credit default contracts — (183,499) — Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund’s net assets and were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 16 Putnam VT High Yield Fund Statement of assets and liabilities 6/30/15 (Unaudited) Assets Investment in securities, at value, including of securities on loan (Note 1): Unaffiliated issuers (identified cost $275,997,731) $269,449,829 Affiliated issuers (identified cost $9,629,877) (Notes 1 and 5) 9,629,877 Cash 308,205 Dividends, interest and other receivables 4,273,155 Receivable for shares of the fund sold 132,781 Receivable for investments sold 4,744,522 Unrealized appreciation on forward currency contracts (Note 1) 8,051 Prepaid assets 9,141 Total assets Liabilities Payable for investments purchased 2,051,547 Payable for purchases of delayed delivery securities (Note 1) 430,000 Payable for shares of the fund repurchased 3,628,165 Payable for compensation of Manager (Note 2) 134,448 Payable for custodian fees (Note 2) 7,543 Payable for investor servicing fees (Note 2) 35,203 Payable for Trustee compensation and expenses (Note 2) 176,696 Payable for administrative services (Note 2) 940 Payable for distribution fees (Note 2) 16,058 Payable for variation margin (Note 1) 14,574 Unrealized depreciation on forward currency contracts (Note 1) 65,828 Other accrued expenses 80,347 Total liabilities Net assets Represented by Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $334,882,179 Undistributed net investment income (Note 1) 7,258,519 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (53,642,456) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (6,584,030) Total — Representing net assets applicable to capital shares outstanding Computation of net asset value Class IA Net assets $211,920,646 Number of shares outstanding 32,541,837 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.51 Computation of net asset value Class IB Net assets $69,993,566 Number of shares outstanding 10,836,746 Net asset value, offering price and redemption price per share (net assets divided by number of shares outstanding) $6.46 The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund17 Statement of operations Six months ended 6/30/15 (Unaudited) Investment income Interest (including interest income of $4,986 from investments in affiliated issuers) (Note 5) $9,581,916 Dividends 140,063 Total investment income Expenses Compensation of Manager (Note 2) 846,501 Investor servicing fees (Note 2) 107,292 Custodian fees (Note 2) 10,632 Trustee compensation and expenses (Note 2) 9,142 Distribution fees (Note 2) 101,399 Administrative services (Note 2) 3,105 Other 77,021 Total expenses Expense reduction (Note 2) — Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 3,194,746 Net realized gain on swap contracts (Note 1) 9,219 Net realized gain on foreign currency transactions (Note 1) 228,918 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (120,462) Net unrealized depreciation of investments, and swap contracts during the period (3,834,449) Net loss on investments Net increase in net assets resulting from operations Statement of changes in net assets Six months ended Year ended 6/30/15* 12/31/14 Decrease in net assets Operations: Net investment income $8,566,887 $20,353,279 Net realized gain on investments and foreign currency transactions 3,432,883 9,664,035 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (3,954,911) (21,615,124) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class IA (15,550,000) (17,017,900) Class IB (5,539,033) (6,582,819) Decrease from capital share transactions (Note 4) (9,876,909) (66,162,473) Total decrease in net assets Net assets: Beginning of period 304,835,295 386,196,297 End of period (including undistributed net investment income of $7,258,519 and $19,780,665, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. 18 Putnam VT High Yield Fund Financial highlights (For a common share outstanding throughout the period) LESS INVESTMENT OPERATIONS: DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) a Net realized and unrealized gain (loss) on investments Total from investment operations From net investment income Total distributions Net asset value, end of period Total return at net asset value (%) b,c Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) b,d Ratio of net investment income (loss) to average net assets (%) Portfolio turnover (%) Class IA 6/30/15† .19 (.01) (.49) 2.58 * .34 * 2.83 * 20 * 12/31/14 .39 (.25) (.45) .72 5.60 45 12/31/13 .44 .11 (.51) .74 6.25 43 12/31/12 .48 .55 (.55) .75 7.04 47 12/31/11 .51 (.37) (.56) .74 7.57 57 12/31/10 .53 .38 (.52) .75 7.91 73 Class IB 6/30/15† .18 (.01) (.46) 2.59 * .47 * 2.70 * 20 * 12/31/14 .37 (.26) (.43) .97 5.36 45 12/31/13 .41 .12 (.49) .99 5.98 43 12/31/12 .46 .54 (.53) 1.00 6.79 47 12/31/11 .49 (.36) (.54) .99 7.34 57 12/31/10 .51 .37 (.51) 1.00 7.67 73 * Not annualized. † Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b The charges and expenses at the insurance company separate account level are not reflected. c Total return assumes dividend reinvestment. d Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. The accompanying notes are an integral part of these financial statements. Putnam VT High Yield Fund 19 Notes to financial statements 6/30/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from January 1, 2015 through June 30, 2015. Putnam VT High Yield Fund (the fund) is a diversified series of Putnam Variable Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek high current income. Capital growth is a secondary goal when consistent with achieving high current income. The fund invests mainly in bonds that are obligations of U.S. companies, are below investment-grade in quality (sometimes referred to as “junk bonds”), and have intermediate- to long-term maturities (three years or longer). The fund may also invest in other debt instruments, including loans. Putnam Management may consider, among other factors, credit, interest rate and prepayment risks, as well as general market conditions, when deciding whether to buy or sell investments. The fund offers class IA and class IB shares of beneficial interest. Class IA shares are offered at net asset value and are not subject to a distribution fee. Class IB shares are offered at net asset value and pay an ongoing distribution fee, which is identified in Note 2. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1 — Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value, and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. 20Putnam VT High Yield Fund Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge currency exposures. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, and for hedging market risk. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $65,828 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No Putnam VT High Yield Fund 21 provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At December 31, 2014, the fund had a capital loss carryover of $56,427,025 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $20,035,795 N/A $20,035,795 12/31/16 36,391,230 N/A 36,391,230 12/31/17 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $286,275,922, resulting in gross unrealized appreciation and depreciation of $7,109,317 and $14,305,533, respectively, or net unrealized depreciation of $7,196,216. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Beneficial interest At the close of the reporting period, insurance companies or their separate accounts were record owners of all but a de minimis number of the shares of the fund. Approximately 30.3% of the fund is owned by accounts of one insurance company. Note 2 — Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.720% of the first $5 billion, 0.670% of the next $5 billion, 0.620% of the next $10 billion, 0.570% of the next $10 billion, 0.520% of the next $50 billion, 0.500% of the next $50 billion, 0.490% of the next $100 billion and 0.485% of any excess thereafter. Putnam Management has contractually agreed, through April 30, 2017, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.07% (0.10% prior to January 1, 2015) of the fund’s average daily net assets. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: Class IA $78,940 Class IB 28,352 Total $107,292 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were not reduced under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $178, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) with respect to its class IB shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the average net assets attributable to the fund’s class IB shares. The Trustees have approved payment by the fund at an annual rate of 0.25% of the average net assets attributable to the fund’s class IB shares. During the reporting period, the class specific expenses related to distribution fees were as follows: Class IB $101,399 22 Putnam VT High Yield Fund Note 3 — Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $57,018,345 $76,482,925 U.S. government securities (Long-term) — — Total Note 4 — Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Subscriptions and redemptions are presented at the omnibus level. Transactions in capital shares were as follows: Class IA shares Class IB shares Six months ended 6/30/15 Year ended 12/31/14 Six months ended 6/30/15 Year ended 12/31/14 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 1,854,982 $12,460,564 4,406,099 $31,005,815 4,523,828 $30,393,858 8,607,881 $59,611,582 Shares issued in connection with reinvestment of distributions 2,392,308 15,550,000 2,480,743 17,017,900 858,765 5,539,033 966,640 6,582,819 4,247,290 28,010,564 6,886,842 48,023,715 5,382,593 35,932,891 9,574,521 66,194,401 Shares repurchased (6,010,668) (40,487,783) (12,326,121) (86,242,555) (5,044,520) (33,332,581) (13,642,744) (94,138,034) Net increase (decrease) Note 5 — Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the beginning of Fair value at the end of the Name of affiliate the reporting period Purchase cost Sale proceeds Investment income reporting period Putnam Short Term Investment Fund * $8,023,236 $63,616,047 $62,009,406 $4,986 $9,629,877 Total * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6 — Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7 — Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. Note 8 — Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was as follows based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $3,600,000 Centrally cleared credit default contracts (notional) $1,200,000 Warrants (number of warrants) 120,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments Statement of assets and Statement of assets and under ASC 815 liabilities location Market value liabilities location Market value Credit contracts Receivables, Net assets — Payables, Net assets — Unrealized appreciation $— Unrealized depreciation $183,499* Foreign exchange contracts Receivables 8,051 Payables 65,828 Equity contracts Investments 94,197 — Total * Includes cumulative appreciation/depreciation of centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the statement of assets and liabilities. Putnam VT High Yield Fund 23 Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $9,219 $9,219 Foreign exchange contracts — 235,831 — $235,831 Equity contracts 212 — — $212 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Swaps Total Credit contracts $— $— $20,475 $20,475 Foreign exchange contracts — (124,427) — $(124,427) Equity contracts (333) — — $(333) Total Note 9 — Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Credit Suisse International Goldman Sachs International JPMorgan Chase Bank N.A. State Street Bank and Trust Co. UBS AG Total Assets: Centrally cleared credit default contracts § $— $— $— $— $— $— $— $— $— Forward currency contracts # — 3,585 — — — 4,466 — — 8,051 Total Assets $— $— $— $— $— $— Liabilities: Centrally cleared credit default contracts § — — 14,574 — 14,574 Forward currency contracts # 533 — — 18,885 3,184 — 8,217 35,009 65,828 Total Liabilities $— $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $— $— $— $— $— $— $— Net amount $(533) $3,585 $(14,574) $(18,885) $(3,184) $4,466 $(8,217) $(35,009) * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 24 Putnam VT High Yield Fund Putnam VT High Yield Fund 25 Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel met with representatives of Putnam Management to review the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review and to discuss possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2015, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to additional requests made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2015, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June 19, 2015 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2015. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, the costs incurred by Putnam Management in providing services to the fund, and the continued application of certain reductions and waivers noted below; and • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. For example, with some minor exceptions, the funds’ current fee arrangements were implemented at the beginning of 2010 following extensive review by the Contract Committee and discussions with representatives of Putnam Management, as well as approval by shareholders. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. As in the past, the Trustees also focused on the competitiveness of each fund’s total expense ratio. In order to support the effort to have fund expenses meet competitive standards, the Trustees and Putnam Management have implemented certain expense limitations. These expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 32 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to your fund and all but two of the other open-end funds of 20 basis points on so-called “other expenses” (i.e., all expenses exclusive of management fees, distribution fees, investor servicing fees, investment-related expenses, interest, taxes, brokerage commissions, 26 Putnam VT High Yield Fund acquired fund fees and expenses and extraordinary expenses). These expense limitations attempt to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. Most funds, including your fund, had sufficiently low expenses that these expense limitations were not operative. Putnam Management’s support for these expense limitation arrangements was an important factor in the Trustees’ decision to approve the continuance of your fund’s management and sub-management contracts. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the first quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2014 (the first quintile representing the least expensive funds and the fifth quintile the most expensive funds). The fee and expense data reported by Lipper as of December 31, 2014 reflected the most recent fiscal year-end data available in Lipper’s database at that time. In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2014 was a year of strong competitive performance for many of the Putnam funds, with generally strong results for the U.S. equity, money market and global asset allocation funds, but relatively mixed results for the international and global equity and fixed income funds. They noted that the longer-term performance of the Putnam funds continued to be strong, exemplified by the fact that the Putnam funds were recognized by Barron’s as the sixth-best performing mutual fund complex for the five-year period ended December 31, 2014. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2014 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on competitive industry rankings for the one-year, three-year and five-year periods. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on comparisons of fund returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its class IA share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper VP (Underlying Funds) — High Yield Funds) for the one-year, three-year and five-year periods ended December 31, 2014 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period Three-year period Five-year period 2nd 1st 2nd Over the one-year, three-year and five-year periods ended December 31, 2014, there were 112, 105 and 90 funds, respectively, in your fund’s Lipper peer group. (When considering performance Putnam VT High Yield Fund 27 information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor or distribution services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”) and its distributor’s contracts and distribution plans with Putnam Retail Management Limited Partnership (“PRM”), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV and PRM, as applicable, in providing such services. 28Putnam VT High Yield Fund Other important information Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June30, 2015, are available in the Individual Investors section of putnam.com and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings Each Putnam VT fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Fund information Investment Manager Investor Servicing Agent Trustees Putnam Investment Management, LLC Putnam Investor Services, Inc. Jameson A. Baxter, Chair One Post Office Square Mailing address: Liaquat Ahamed Boston, MA 02109 P.O. Box 8383 Ravi Akhoury Boston, MA 02266-8383 Barbara M. Baumann Investment Sub-Manager 1-800-225-1581 Robert J. Darretta Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street Custodian John A. Hill London, England SW1A 1LD State Street Bank and Trust Company Paul L. Joskow Kenneth R. Leibler Marketing Services Legal Counsel Robert E. Patterson Putnam Retail Management Ropes & Gray LLP George Putnam, III One Post Office Square Robert L. Reynolds Boston, MA 02109 W. Thomas Stephens The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Putnam VT High Yield Fund 29 This report has been prepared for the shareholders H511 of Putnam VT High Yield Fund. VTSA034 295626 8/15 Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Variable Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: August 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: August 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: August 28, 2015
